Citation Nr: 1205562	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-15 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code (DEA).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1975.  The appellant is the Veteran's spouse.

In August 2011, the appellant and the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran's basic eligibility under 38 U.S.C. Chapter 35 was established in August 1996.  The Veteran and the appellant married in 1999.  During her August 2011 Board hearing, the appellant acknowledged that she filed her initial claim for education benefits in December 2008-after the delimiting date of August 2006.

For a claim for DEA benefits, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2).  It must be "clearly established" by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

The appellant has contended that her personal circumstances precluded her from starting a course of education prior to the delimiting date for educational benefits under 38 U.S.C. Chapter 35, Survivors and Dependent Educational Benefits Program.  At her Board hearing, the appellant requested, and the undersigned granted, a 45-day abeyance period for submission of additional medical evidence in support of the claim.  The undersigned informed the appellant that it was her prerogative to either waive or not waive Regional Office consideration of that evidence, if submitted.

In September 2011, the appellant's accredited representative submitted additional evidence detailing the appellant's medical treatment from 2004 through 2008.  The appellant has not waived regional office consideration of this evidence.  As such, remand is required for the agency of original jurisdiction to have a chance to review the newly submitted evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Complete any additional development suggested by the appellant's newly submitted evidence.

2.  Readjudicate the appellant's claim for DEA benefits under 38 U.S.C. Chapter 35, to include the claim for an extension of the delimiting date under 38 C.F.R. § 21.3047.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


